DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by or in the alternative as being obvious over Calder (GB 2456586) (also filed as Calder US 2010/0307205).
Calder teaches the basic structure that is recited in the independent claims – see especially figure 1:
There is a device to enhance the security of an ATM
There is a first base assembly
There is a second base assembly
There is a beam assembly that can selectively connect with the base assemblies to block access to service doors of the ATM
Notably, the structure is clearly very sturdy and reinforced with gussets 35 similar to the gussets 214 of instant figure 2a. 
A comparison of figure 1 of Calder with instant figure 2a shows the very close structural similarity and common purpose.

One area of difference with Calder that is reflected in some of the dependent claims involves how the hinge opens and swings outward. In other words the method of attachment and locking in the instant invention is different from what Calder shows.

However, this type of hinge, locking and swinging is very old and conventional among vehicle gates. This examiner has seen many vehicle gates that operate like this.

Gallant (US 3,891,900) is an example of such a vehicle gate that locks on one side and swings outward. Many other such examples could be found. As the examiner notes, this is old and convention, and it would have been obvious to modify the connection and opening mechanism of Calder to make it easier or more intuitive like Gallant’s system.

All dependent claims have been carefully reviewed. Minor structural differences with Calder’s barrier are obvious and are common and conventional in many prior art barriers. Calder’s ATM barrier system is, apart from the hinge and lock, virtually identical in structure and purpose to the inventive ATM barrier system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A HESS/Primary Examiner, Art Unit 2876